Title: To James Madison from Richard O’Brien, 14 May 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir
						Algiers the 14th. of May 1802
					
					On the 29th. of March sailed 5 Algerine Corsairs, and on the 29th. of April sailed 7 sail. 

To this date they have sent in two Neapolitans, taken within 1 Mile of Toulon, allso, 2 Spanish 

Vessels one loaded with Sugar Condemned for A Genoa & the other took the Algerine for a 

pirate & abandoned his Vessel, & on this acot. is Condemned Cargo of wheat.
					There has allso This day arrived an Algerine Corsair bringing with him Two french Brigs which were 

destined for the west indies. The Algerine Sayes They fired 2 Guns at him & for this They are Sent 

in, but I supose will be cleared.
					On the 31st. of March 2 Swedes & 1 American frigate were Cruising of Tripoli. To that date nothing 

had been taken by tripoline Corsairs, whom were Then all in port.
					There Seems to be by the definitive treaty a prospect of a reform intended with the Barbary States. 

It would be our interest to facilitate the event, by every means in our power.
					On our affairs nothing has turned up. This government & that of Tunis is apprehensive of a visit 

from The Captain Pascha.
					The timber & Spikes on the Annuities with this place is anxiously Expected. Allso Money to pay 

our debts to The Bacris &c. I am Sir respectfully Your most Obt. Servt.
					
						Richd. OBrien
					
					
						15th. May
						This day arrived an Algerine 44 Gun frigt. & brought with her a portugee frigt. of 44 Guns after 2 

hours Combat. The Algerine boarded The portugee & Carried her. The portugee has 312 men, 

landed here & 42 killed & wounded. The Algerine had 30 Killed &c. A great affair to Algiers, & 

frigt. & Crew, is a loss & dishonoure to portugal, which Cannot be retrived.
						Further this day The dey declared That all Christian Corsairs which his Corsairs Should Send in &c. 

had not Medittirranian passports shd. be Condemned & Considered as Enemies. This was the 

declaration of The dey to The french Consl.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
